                Case 4:20-cv-08143-HSG Document 20 Filed 12/02/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 Assistant United States Attorney

 4         450 Golden Gate Avenue, Box 36055
           San Francisco, California 94102-3495
 5         Telephone: (415) 436-6925
           FAX: (415) 436-6748
 6         Sara.winslow@usdoj.gov

 7 Attorneys for Defendants

 8                                    UNITED STATES DISTRICT COURT

 9                                  NORTHERN DISTRICT OF CALIFORNIA

10                                          SAN FRANCISCO DIVISION

11
     VANGALA, et al.,
12                                                         20-CV-8143 HSG
                              Plaintiffs,
13
           v.                                              STIPULATION RE BRIEFING AND HEARING
14                                                         SCHEDULE; [PROPOSED] ORDER
     U.S. CITIZENSHIP AND IMMIGRATION
15   SERVICES, et al.,
16                             Defendants.
17

18
           Subject to the Court’s approval, Plaintiffs and Defendants, through their undersigned counsel of
19
     record, HEREBY STIPULATE as follows:
20
           1.    This case was filed on November 19, 2020. On the same day, Plaintiffs filed their Motion
21
                 for Class Certification (ECF 4). The Motion did not notice a hearing date.
22
           2.    Plaintiffs served the United States Attorney’s Office with this case on November 23, 2020.
23
           3.    Defendants will file their response to the Motion for Class Certification by January 14, 2021.
24
           4.    Plaintiffs will file their reply by January 21, 2021.
25
           5.    The hearing will be on February 4, 2021.
26
     //
27
     //
28
     STIPULATION
     20-CV-8143 HSG
                                                       1
30
              Case 4:20-cv-08143-HSG Document 20 Filed 12/02/20 Page 2 of 2




 1 Dated: December 2, 2020                               Respectfully submitted,

 2                                                       DAVID L. ANDERSON
                                                         United States Attorney
 3
                                                                 /s/           ___
 4                                                       SARA WINSLOW
                                                         Assistant United States Attorney
 5                                                       Attorneys for Defendants

 6

 7 Dated: December 2, 2020                               /s/ Matt Adams             ___
                                                         MATT ADAMS
 8                                                       Northwest Immigrant Rights Project
                                                         Attorney for Plaintiffs
 9
10

11
                                             [PROPOSED] ORDER
12
            Pursuant to stipulation, IT IS SO ORDERED. Defendants’ response to Plaintiffs’ Motion for
13
     Class Certification (ECF 4) is due January 14, 2021. Plaintiffs’ reply is due January 21, 2021. The
14
     Court will hold a hearing on February 4, 2021 at 2:00 p.m.
15
            IT IS SO ORDERED.
16

17

18 Date:
                                                         ____________________         ____ ___
19                                                       HONORABLE HAYWOOD S. GILLIAM, JR.
                                                         United States District Judge
20

21

22

23

24

25

26
27

28
     STIPULATION
     20-CV-8143 HSG
                                                     2
30
